Title: From Thomas Jefferson to Alexander Hamilton, 15 January 1792
From: Jefferson, Thomas
To: Hamilton, Alexander


          
            Sir
            Philadelphia Jan. 15. 1792.
          
          In answer to your favor of the 13th. I have the honor to inform you that the papers delivered to me on the subject of the Register of the  sloop Polly detained on her being sold at Port au prince, were put into the hands of Mr. Bourne the Consul for the U.S. in St. Domingo, and that he, being now returned from thence, says that he applied several times on the subject to the Governor of the island, who assured him that in the state of trouble in which the island then was, nothing could be done: and Mr. Bourne has returned me the papers. If a like detention of a register has taken place in France, I am of opinion it will be better to make that, and the colonial one, a subject of explanation at Paris, and will undertake to give the necessary instructions to our Minister there, if you will favor me with the necessary documents relative to the case in France.—I have the honor to be with great respect Sir Your most obedt. and most humble servt.,
          
            Th: Jefferson
          
        